Citation Nr: 0305911	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  95-06 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.  

2.  Entitlement to service connection for a stomach disorder.  

3.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:  Sean Kendall, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1948 to June 1952.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision.  In December 1997, the Board remanded the appeal to 
the RO for additional development.  In January 1999, the 
Board promulgated a decision which denied service connection 
for a cardiovascular disorder, stomach disorder, and a 
psychiatric disorder on the basis that the claims were not 
well grounded.  

A Motion for Reconsideration of the January 1999 Board 
decision was filed with the Board in February 1999.  In May 
1999, the Board denied the Motion for Reconsideration and the 
veteran and his representative were so notified.  

This matter is again before the Board as a result of an order 
of United States Court of Veterans Appeals (Court), issued on 
December 8, 2000, (citation redacted), which vacated the January 
1999 decision of the Board and remanded the appeal for 
readjudication of the claim in light of the Veterans Claims 
Assistance Act of 2000.  The Board undertook additional 
development consistent with VCAA and notified the veteran and 
his representative of the evidence received since the 
December 2000 order by the Court.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran did not manifest coronary artery disease or 
hypertension in service or within one year following 
separation from service, and there is no competent medical 
evidence that any current cardiovascular disease is related 
to service.  

3.  A chronic stomach disorder was not present in service or 
until many years after service, and there is no competent 
medical evidence that any current stomach disorder is related 
to service.  

4.  A psychiatric disorder was not present in service or 
until many years after service, and there is no competent 
medical evidence that any current psychiatric disorder is 
related to service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a cardiovascular disease due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).  

2.  The veteran does not have a stomach disorder due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).  

3.  The veteran does not have a psychiatric disorder due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on this appeal has been accomplished.  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  In this case, the veteran has been given every 
opportunity to provide evidence to support his claim, and all 
notification and development actions needed to render a fair 
decision on this issue has been accomplished.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Through past actions 
of the VA, the veteran was informed of what evidence he was 
expected to provide VA and of the type of evidence needed to 
establish entitlement.  The veteran was advised of the 
evidence that had already been obtained in the Statement of 
the Case (SOC) issued in January 1995, and in Supplemental 
Statements of the Case (SSOC) issued in August 1995, October 
1996, July 1997, and September 1998.  The veteran's claims 
file was reviewed by VA cardiovascular and psychiatric 
specialists in June 2002 for the specific purpose of 
determining the etiology and date of onset of his current 
disabilities.  The veteran also testified before a hearing 
officer at the RO in February 1995.  All pertinent records 
from VA and all available private medical records from 
sources identified by the veteran have been obtained and 
associated with the claims file.  The veteran has not alleged 
the presence of any additional available evidence which would 
be pertinent to his claim.  

Additionally, the veteran was notified of his rights under 
VCAA by the Board in January 2002, May 2002, and in November 
2002.  He was notified of VA's duty to assist under the newly 
enacted legislation and of the evidence obtained, and that he 
could submit additional evidence.  

Service Connection:  In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty during service.  38 U.S.C.A. 
§§ 1110 (West 1991).  Service connection may also be granted 
for cardiovascular-renal disease, including hypertension, if 
manifested to a compensable degree within one year of 
separation from service provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Evidence which may be considered in 
rebuttal of service incurrence of a disease listed in 
38 C.F.R. § 3.309 will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease.  38 C.F.R. § 3.309(d) (2002).  

Alternatively, service connection may be granted upon a 
showing of a chronic disease in service.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Moreover, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Factual Background 

The National Personnel Records Center (NPRC) has verified 
that most of the veteran's service medical records were 
destroyed by fire and are unavailable for review.  Where 
service medical records are absent or missing, there is a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision.  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection.  Russo v. Brown, 9 Vet. App. 46 
(1996).  Here, the evidentiary record includes the veteran's 
separation examination which showed no pertinent 
abnormalities or diagnosis referable to his abdomen, 
gastrointestinal system, or psychiatric status.  A 
functional, soft, Grade I systolic murmur at the pulmonic 
area was noted at separation.  His blood pressure was 130/76, 
and all diagnostic studies, including serology and urinalysis 
testing were negative.  

Copies of morning reports for the veteran's unit were 
obtained and reflect that he was seen on sick call on a 
couple of occasions during service.  However, the reports do 
not indicate the reason for any treatment.  Furthermore, the 
records show that the veteran was returned to duty the same 
day without any restrictions or limitations to duty on 
December 4, 1950, January 2, 1951, and February 19, 1951.  
The veteran was hospitalized for three days beginning on 
January 10, 1951, but the cause for the confinement was not 
listed.  

The first evidence of elevated blood pressure was noted in 
medical records of the Hazelton-St. Joseph Medical Center 
dated in December 1985 (164/96), more than 30 years after 
service.  Additional records dated in January 1986 include 
the veteran's complaint of nervousness.  His blood pressure 
was 156/92.  The assessment included rule out anxiety state 
and essential hypertension.  In February 1988, he was 
admitted to the Geisinger Medical Center.  A discharge 
summary report noted that the veteran was seen at the 
emergency room three weeks prior to admission complaining of 
exertional chest tightness and associated shortness of 
breath.  He had no prior cardiac history.  Risk factors 
included hypertension and a positive family history for 
cardiovascular disease.  The diagnoses included coronary 
artery disease, acute myocardial infarction, and 
hypertension.  The veteran underwent three vessel coronary 
artery bypass surgery later the same month.  The discharge 
summary does not reflect any problems associated with a 
psychiatric disorder, or a stomach disorder.

In May 1991, the veteran was provided a thorough physical 
examination performed by the Geisinger Medical Group in 
anticipation of his joining a "CARE" study.  No stomach 
disorder or psychiatric disorders were noted.  He was cleared 
to participate in the study.  

The evidentiary record includes several statements from G. J. 
Fino, MD, to the effect that the veteran's nervous stomach 
and anxiety began in service and could have "contributed" 
or "exacerbated some of his coronary artery disease."  (See 
June and September 1994, and July and October 1996 
statements).  Dr. Fino stated that his opinion was based on 
the veteran's description that his symptoms began in service 
and that they had been chronic ever since.  Dr. Fino 
indicated that while he did not have access to any of the 
veteran's service or post-service medical records prior to 
treating him in 1990, he believed that the veteran's reported 
medical history was consistent and believable.  

In June 2002, the veteran underwent VA cardiovascular, 
gastrointestinal and psychiatric examinations, for the 
purpose of determining the etiology of his heart, stomach and 
nervous disorder.  Following a review of the claims folder 
and evaluation of the veteran, the physicians concluded that 
the onset of the diagnosed generalized disorder could not be 
established during active service, due to a lack of 
corroborating records to support his claim.  It was noted 
that the veteran cited a period of hospitalization in service 
for nervous symptomatology.  The doctor noted that despite 
his claimed chronicity of symptoms, he only sought help 
briefly in 1997.  It was noted that the claimed stomach 
disorder was likely a symptom of the generalized anxiety and 
most likely not a separate disorder.  Finally, it was 
concluded that the cardiovascular disorder was of current 
onset, and was unlikely service-related.  

The evidentiary record also includes a February 2003 opinion 
from a registered nurse, R. Baker, RN, to the effect that the 
veteran's current disabilities are related to military 
service.  Ms. Baker indicated that she had reviewed the 
veteran's claims file.  She noted that his service medical 
records were incomplete, but in her opinion, it was "at 
least as likely as not" that the heart murmur noted in 
service was a significant murmur. Given his extensive cardiac 
history. Based on his reported history of treatment for 
heart, stomach, and nervous problems in service and chronic 
symptoms since, she believed that his current disabilities 
were related to military service.

Analysis

Most of the veteran's service medical records were apparently 
destroyed by fire and are unavailable for review.  (See 
response from the National Personal Records Center (NPRC) 
dated in June 1994.)  The RO made several attempts to obtain 
all of the veteran's service medical records from the NPRC 
and from the Office of the Surgeon General (SGO).  A response 
from the NPRC in May 1995 indicated that no SGO records were 
located.  A search of morning reports for the veteran's unit 
(and its redesignated name) from May 15, 1950 through April 
1952 were obtained.  As noted above, the records show that 
the veteran was seen on sick call.  The reports did not 
indicate the reason for any treatment and the veteran was 
returned to duty after each visit.  The records also show 
that the veteran was hospitalized from January 10-13, 1951.  
At the personal hearing in February 1995, the veteran 
testified that this hospitalization was for treatment of 
hemorrhoids or fissure, and not for any cardiovascular 
problems or psychiatric disorder.  

At the February 1995 personal hearing, the veteran testified 
that he was treated by a family physician for heart problems 
shortly after service, but that the doctor had passed away 
and his records were no longer available.  The veteran also 
reported treatment by another private physician in the late 
1950's but that doctor retired and his records are no longer 
available.  As indicated above, numerous attempts were made 
to obtain all medical records from sources identified by the 
veteran subsequent to his discharge from service.  The 
earliest records obtained date from 1983.  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  Where service medical records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The RO, aware of this heightened duty to assist, notified the 
veteran of alternate sources of evidence that may be utilized 
in fire-related cases.  (See letter dated in May 24, 1994.)  

According to the veteran, during service, he had blood in his 
stool and was admitted for additional evaluation.  He 
testified that he had a complete work-up, including a GI 
series, and that the tests were negative for ulcers or any 
other gastrointestinal disorder.  The veteran said that he 
was told that the blood in his stool was probably caused by 
nerves.  

While the veteran is competent to testify as to the symptoms 
he has experienced, he is not competent to testify to the 
fact that what he experienced in service is the same 
condition that he is currently diagnosed with.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  The veteran, as a 
layperson, is not competent to offer an opinion as to medical 
causation or etiology.  Epps v. Brown, 9 Vet. App. 341 
(1996); Espiritu, 2 Vet. App. 492 (1992).  See also Franzen 
v. Brown, 9 Vet. App. 235 (1996).  

It is evident that the opinion of Nurse Baker was based 
entirely on the veteran's self-described history.  The Court 
has held that the Board is not bound to accept a diagnosis 
based solely on an unsubstantiated history as provided by the 
veteran.  Wood v. Derwinski, 1 Vet. App. 190 (1990); see 
also, LeShore v. Brown, 8 Vet. App. 406 (1995) (a medical 
statement, unenhanced by any additional medical comment, does 
not constitute "competent medical evidence.")  As to the 
statement from Ms. Baker, she is not shown to have any 
specialized training in cardiovascular, gastrointestinal, or 
psychiatric disorders.  Accordingly, the Board finds her 
opinion is of little probative value.  

In contrast, the veteran was evaluated by VA specialists in 
cardiology and psychiatry for the express purpose of 
determining the nature and date of onset of his current 
disabilities.  The examiners reviewed the entire claims file, 
including the opinions of Dr. Fino, and concluded that his 
current disabilities were not related to military service.  
The examiner's took an exhaustive history from the veteran 
and provided a detailed history of his symptoms and treatment 
up to the present time.  The psychiatrist indicated that the 
veteran's recently diagnosed generalized anxiety disorder 
could not be established as related to military service 
because there was no objective evidence of any treatment or 
diagnosis during service or until sometime in the early 
1990's.  He opined that the veteran's stomach disorder was 
more likely a symptom of his recently diagnosed generalized 
anxiety disorder and not a separate disorder.  Likewise, the 
examiner opined that veteran's heart disease was not shown 
until many years after discharge from service and was not 
related to military service.  

The evidence in support of a finding that the veteran's 
cardiovascular, stomach, and psychiatric disorders began in 
service is speculative.  While there are opinions suggesting 
that such may be a possibility, there is no conclusive 
evidence to support those opinions.  In contrast, the June 
2002 VA examiner unambiguously stated that the veteran's 
cardiovascular, stomach, and psychiatric disorders were not 
present in service or until many years thereafter, and were 
not related to service.  The Board concludes that definitive 
statements that there is no relationship are more probative 
than speculative theories which are then not confirmed.  

The current medical evidence of record simply does not show 
that a cardiovascular disease, a stomach disorder, or a 
psychiatric disorder was a chronic disease in service or that 
a cardiovascular or gastrointestinal disease, i.e., ulcers, 
were manifested to a degree of 10 percent within the one year 
presumptive period following service discharge.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309(a) (2002).  The earliest evidence 
of cardiovascular disease was more than 33 years following 
the veteran's discharge from service, and there is no 
competent evidence relating such disease to service.  
Furthermore, there is no diagnostic evidence that the veteran 
has an identifiable stomach disorder at present.  The 
opinions of Dr. Fino and Ms. Baker do not rise to competent 
evidence relating any chronic disability to military service.  

Inasmuch as there is no evidence of cardiovascular disease, a 
chronic stomach disorder, or a psychiatric disorder in 
service and no competent medical evidence that cardiovascular 
disease was manifest within one year post service, the Board 
finds that there is no basis to grant service connection for 
the disabilities now at issue on appeal.  


ORDER

Service connection for a cardiovascular disorder is denied.  

Service connection for a stomach disorder is denied.  

Service connection for a psychiatric disorder is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.







 

